Court of Appeals, State of Michigan

                                              ORDER
                                                                            Colleen A. O'Brien
In re Richard Liba Revocable Living Trust                                     Presiding Judge

Docket No.    338049                                                        Patrick M. Meter

LC No.        2016-221655-TV                                                Michael J. Riordan
                                                                              Judges


               The Court orders that the July 17, 2018 opinion is hereby AMENDED. The opinion
contained the following clerical error: David F. Zak, Trustee should be corrected in the caption of the
opinion to read Dennis F. Zak, Trustee.

              In all other respects, the July 17, 2018 opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr. , Chi ef Clerk, on




                                JUL 1 9 2018
                                       Date